Chalmers, J.,
delivered the opinion of the court.
No exceptions to the report of the clerk and master having been filed in the court below, we are precluded by the repeated decisions of this court from passing upon the conclusions of fact arrived at by him, and sanctioned and confirmed by the decree of the Chancellor. Cole v. Johnson, 53 Miss. 94; Williamson v. Downs, 34 Miss. 402; Fowler v. Payne, 52 Miss. 210. The rule applies as well in probate as in equity proceedings. Smith v. Hurd, 8 S. & M. 682; Benoit v. Brill, 24 Miss. 83.

Decree affirmed.